      2:18-cv-02998-DCN                Date Filed 02/14/19   Entry Number 8-1       Page 1 of 4
                                                  EXHIBIT A

                    SETTLEMENT AGREEMENT AND MUTUAL RELEASE


       THE SETTLEMENT AGREEMENT AND RELEASE (“Agreement”) is entered into by
and among Everett Eadie (“Mr. Eadie”), Eadie’s Construction, Inc. (“Eadie’s Construction”), and
Keith Eadie, individually and as owner of Eadie’s Construction (collectively, “Parties”).

        The “Effective Date” of this Agreement shall be the date of the last signature necessary for
full execution.

        WHEREAS, Mr. Eadie was previously employed by Eadie’s Construction and after leaving
its employ, Mr. Eadie disagreed as to the compensation owed to Mr. Eadie by Eadie’s Construction;

       WHEREAS, Mr. Eadie filed suit against Eadie’s Construction in the District of South
Carolina, Charleston Division, Case No. 2:18-cv-02998-DCN (the “Litigation”), seeking
remuneration from Eadie’s Construction for sums Mr. Eadie believed were owed to him;

       WHEREAS, Eadie’s Construction and Keith Eadie have asserted the existence of various
counterclaims, defenses, and offsets related to Mr. Eadie’s claims in the Litigation;

        WHEREAS, the Parties desire to end all disputes between them arising from the Litigation,
and therefore, have agreed to settle all claims asserted, or which could have been asserted, against one
another in the Litigation; and

        NOW, THEREFORE, for and in consideration of the mutual terms, covenants, and
conditions stated in this Agreement and for other good and valuable consideration stated, the receipt
and sufficiency of which is expressly acknowledged by the Parties hereto, it is agreed by and between
the Parties as follows:

        1. Incorporation of Recitals. The above recitals (i.e. “Whereas” clauses) are hereby
           incorporated into this Agreement by reference and made a part hereof.

        2. Consideration. In consideration of Mr. Eadie’s dismissal of the Complaint and the
              acceptance of and compliance with the mutual promises and releases contained in
              this Agreement, Eadie’s Construction and Keith Eadie agree to provide Mr. Eadie
              with the following consideration the sufficiency of which Mr. Eadie acknowledges
              by his execution of this Agreement:

                       o Eadie’s Construction shall release any and all claims against Everett Eadie,
                         relating to Everett Eadie’s employment and monies Everett Eadie is alleged
                         to owe Eadie’s Construction from converted funds or property, misreported
                         hours worked, and/or certain unpaid loans; and

                                                     1
     Everett Eadie’s Initials

     Eadie’s Construction’s Initials
2:18-cv-02998-DCN                 Date Filed 02/14/19   Entry Number 8-1      Page 2 of 4




                  o Eadie’s Construction shall pay Mr. Eadie the sum of Fifteen Thousand
                    dollars ($15,000) (the “Settlement Payment”) in immediately available
                    funds, via check made payable to “MHC Law, LLC f/b/o Everett Eadie,”
                    the receipt and sufficiency of which Mr. Eadie acknowledges by his
                    execution of this Agreement.

   3. Mutual Release. The Parties hereto, for and in consideration of the Settlement
        Payment, together with all other promises, terms and conditions contained herein, do
        hereby for themselves and, for Mr. Everett Eadie, his heirs and assigns, and for Eadie’s
        Construction, its agents, representatives, members, officers, directors, employees,
        successors and assigns and assigns, remise, release, acquit and forever discharge one
        another, and, regarding Mr. Everett Eadie and Eadie’s Construction, and their heirs
        and assigns, agents, representatives, members, officers, directors, employees,
        successors and assigns and assigns, of and from any and all claims, demands, rights,
        actions, causes of action, charges, complaints, damages, defenses, counter-claims
        (whether permissive or mandatory), expenses, costs, and compensation of whatsoever
        nature, now existing or which may hereafter accrue, known and unknown, foreseen
        and unforeseen, which have been, or could have been, asserted by the Parties in any
        court, arbitration, or other forum arising out of or in any way related to the subject
        matter of the Litigation and/or in any way relating to Plaintiff’s employment at Eadie’s
        Construction. (This release and waiver does not apply to claims that arise after the
        date this Agreement is executed, including claims related to enforcing this
        Agreement.)

   4. Dismissal of Litigation. In consideration of terms and conditions set forth herein,
         Mr. Everett Eadie agrees to dismiss the litigation with prejudice upon the full
         execution of this Agreement.

   5. Costs and Attorney’s Fees. The Parties shall each bear their own costs and
         attorney’s fees incurred in initiating, defending, and settling the Litigation.

   6. Severability. Except as noted below, should any term or provision of this
         Agreement be found, declared or determined to be invalid, illegal, or unenforceable,
         the validity and enforceability of the remaining provisions, terms, and parts shall not
         be affected.

   7. Voluntary Execution. The Parties have freely and voluntarily entered into this
         Agreement and have carefully read this Agreement, have had the full and complete
         opportunity to consult with counsel regarding the Agreement.

   8. Rebuttal or Drafting Presumption. The Parties acknowledge and agree that this
         Agreement is the product of negotiations by and among the Parties to this
         Agreement and their attorneys. Therefore, the Parties expressly acknowledge and
                                          2
Everett Eadie’s Initials

Eadie’s Construction’s Initials
2:18-cv-02998-DCN                 Date Filed 02/14/19   Entry Number 8-1      Page 3 of 4




             agree that the presumption that any ambiguity in this Agreement shall be construed
             against the drafter is hereby rebutted and the presumption shall not be used to
             interpret this Agreement.

   9. Entire Agreement. This Agreement is the sole and exclusive agreement between
         the Parties, and supersedes all prior agreements, representations, promises,
         undertakings, negotiations and discussions among them with respect to the subject
         matter covered, whether oral or written. No consent or waiver, express or implied,
         by any party to or for any breach or default by the other in the performance by the
         other of its obligations shall be deemed or construed to be a consent or waiver to or
         of any other breach or default in the performance by such other party of the same or
         any other obligations of such party. No modification or amendment to this
         Agreement shall be effective unless set forth in writing and signed by the party
         against whom the modification or amendment is sought to be enforced. Should
         either party file litigation to enforce any provision of this Agreement, the prevailing
         party to such litigation shall be entitled to have his/its legal fees and costs
         reimbursed by the non-prevailing party.

   10. Governing Law and Jurisdiction. This Agreement shall be governed by,
          construed, interpreted, and applied in accordance with the laws of the State of South
          Carolina. In addition, the parties expressly agree that any and all legal proceedings to
          enforce the rights and obligations of this Agreement shall be initiated in the United
          States District Court, District of South Carolina, Charleston Division.

       11. Execution in Counterparts. This Agreement may be executed in any number of
           counterparts, each of which when executed and delivered shall be an original, but all
           such counterparts shall constitute one and the same instrument. Signatures transmitted
           by facsimile or .pdf are fully effective for all purposes.

   12. Confidentiality. The Parties agree that, except terms of this settlement pertaining to
          the Fair Labor Standards Act, all other terms relating to all other matters shall remain
                  confidential and that the Parties will not disclose said terms to anyone, other
          than their professional advisors, unless ordered to do so by a court or administrative
          agency with competent jurisdiction over the parties. The Parties further agree that
          they will refrain from disparaging, making derogatory statements, or otherwise
          publishing statements, written or oral, that denigrates the reputation of one another
          to others concerning the employment relationship, and/or the underlying allegations
          that were raised, or could have been raised by the parties concerning said employment
          relationship. Both Everett Eadie and Eadie’s Construction shall respond to inquiries
          regarding Mr. Eadie’s employment with Eadie’s Construction in neutral terms,
          confined to the dates of his employment and wage history.


                                                3
Everett Eadie’s Initials

Eadie’s Construction’s Initials
     2:18-cv-02998-DCN                Date Filed 02/14/19   Entry Number 8-1   Page 4 of 4




        IN WITNESS WHEREOF, the Parties have executed and delivered this Agreement as of
the date(s) set forth below.




Everett Eadie                                    Date


Eadie’s Construction, Inc.                       Date




                                                    4
    Everett Eadie’s Initials

    Eadie’s Construction’s Initials
